CLERK U.S. BANKRUPTCY COURT
UNITED STATES BANKRUPTCY COURT DISTRICT OF OREGON
DISTRICT OF OREGON

Case No. | | -~ 34704 (lf Known) JAN 1 5 2029

 

 

 

In re )

)

) CHAPTER 7 INDIVIDUAL DEBTOR'S

) STATEMENT OF INTENTION LODGED REC'D
Debtor(s) ) PER 11 U.S.C. §521(a) PAID DOCKETED____.

IMPORTANT NOTICES TO DEBTOR(S):

1.Complete, sign and file this form even if you have no debts secured by property of the estate or personal property subject
to unexpired leases. If creditors are listed, make sure the certificate of service is completed.

2. Failure to perform the intentions as to property stated below within 30 days after the first date set for the Meeting of Creditors
under 11 USC §341(a) may result in relief for the creditor from the Automatic Stay protecting such property.

PART A - Debts secured by property of the estate. (Part A must be fully completed for each debt which is secured by property
of the estate. Attach additional pages if necessary.)

IF NONE - Check this box.
Property No. 1

 

 

Preditor’ s Name: Describe Property Securing Debt:

( edtral\iettonal Morrquye Mutton wenn

Property will be (check one): _[] SURRENDERED Mn RETAINED

 

 

If retaining the property, | intend to (check at least one):
[Redeem the property
[_]Reaffirm the debt

[] other. Explain (for example, avoid lien using 11 USC
§522(f))

Property is (check one): [[] CLAIMED AS EXEMPT [J NOT CLAIMED AS EXEMPT

 

 

Property No. 2 (if necessary)
Creditor's Name: Describe Property Securing Debt:

 

 

 

Property will be (check one): [T] SURRENDERED (J RETAINED

If retaining the property, | intend to (check at least one):
(1 Redeem the property
[1] Reaffirm the debt

CJ other. Explain (for example, avoid lien using 11 USC
§522(f))

 

Property is (check one): [~]CLAIMED AS EXEMPT (JNOT CLAIMED AS EXEMPT

 

 

Property No. 3 (if necessary) ;
Creditor's Name: Describe Property Securing Debt:

 

 

 

 

Property will be (check one): [-] SURRENDERED ([] RETAINED

 

 

521.05 (12/1/16) Page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
If retaining the property, | intend to (check at least one):

C] Redeem the property
] Reaffirm the debt

CO other. Explain (for example, avoid lien using 11 USC

§522(f))

Property is (check one): [J CLAIMED AS EXEMPT

PART B - Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired

lease. Attach additional pages if necessary.)

tae NONE - Check this box.

 

Property No. 1

[-] NOT CLAIMED AS EXEMPT

 

Lessor's Name:

Describe Leased Property:

Lease will be assumed pursuant to
11 USC §365(p)(2):
YES LIno

 

 

Property No. 2 (if necessary)

 

Lessor's Name:

Describe Leased Property:

 

Lease will be assumed pursuant to
11 USC §365(p)(2):
Llyes Lino

 

 

Property No. 3 (if necessary)

 

Lessor's Name:

 

 

Describe Leased Property:

 

Lease will be assumed pursuant to
11 USC §365(p)(2):

LIJYEs LINO

 

 

Continuation sheets attached (if any).

| DECLARE UNDER PENALTY OF PERJURY THAT THE ABOVE
INDICATES INTENTION AS TO ANY PROPERTY OF MY ESTATE
SECURING A DEBT AND/OR PERSONAL PROPERTY SUBJECT

TO AN UNEXPIRED LEASE.

DATE: _| ~ (4 - LO
Rasal ala)

DEBTOR Alief 1)

DATE:

VWE THE UNDERSIGNED, CERTIFY THAT COPIES OF THIS
DOCUMENT AND LOCAL FORM #715 WERE SERVED ON ANY
CREDITOR NAMED ABOVE.

 

DEBTOR OR ATTORNEY'S SIGNATURE

OSB# (if attorney)

 

 

JOINT DEBTOR'S SIGNATURE (If applicable)

NON-JUDICIAL REMEDY WHEN CONSUMER DEBTOR FAILS TO TIMELY PERFORM STATED INTENTIONS
Creditors, see Local Form #715 (attached if this document was served on paper) if you wish information on how to obtain non-
judicial relief from the automatic stay of 11 U.S.C. §362(a) as to your collateral.

JOINT DEBTOR'S SIGNATURE (If applicable and no attorney)

 

PRINT OR TYPE SIGNER’S NAME & PHONE NO.

 

SIGNER’S ADDRESS (if attorney)

 

QUESTIONS????
Call an attorney with questions about these procedures or the law. However, only call the debtor's attorney if you

have questions about the debtor's intent as to your collateral.

521.05 (12/1/16) Page 2

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION
(Continuation Sheet)

PART A - Continuation

 

Property No. 4

 

Creditor's Name: Describe Property Securing Debt:

 

 

Property will be (check one): L] SURRENDERED [/] RETAINED

pyaainins the property, | intend to (check at least one):
Redeem the property
Reaffirm the debt

Other. Explain (for example, avoid lien using 11 USC §522(f))

Property is (check one): CJ CLAIMED AS EXEMPT CO NOT CLAIMED AS EXEMPT

 

 

Property No. 5 (if necessary)

 

Creditor's Name: Describe Property Securing Debt:

 

 

Property will be (check one)T | SURRENDERED Cl RETAINED

If retaining the property, | intend to (check at least one):
[ ] Redeem the property
[[] Reaffirm the debt

CI Other. Explain (for example, avoid lien using 11 USC §522(f))

Property is (check one): L] CLAIMED AS EXEMPT  [] NOT CLAIMED AS EXEMPT

 

 

Property No. 6 (if necessary)

 

Creditor's Name: Describe Property Securing Debt:

 

 

Property will be (check one): [/] SURRENDERED [[] RETAINED

lf retaining the property, | intend to (check at least one):
CD Redeem the property
LL] Reaffirm the debt

[_Jother. Explain (for example, avoid lien using 11 USC §522(f))

Property is (check one):[~] CLAIMED AS EXEMPT T] NOT CLAIMED AS EXEMPT

 

 

PART B - Continuation

 

Property No. 4

 

Lessor's Name: Describe Leased Property: Lease will be assumed pursuant to

11 USC _§365(p)(2):
YES NO

 

 

Property No. 5 (if necessary)

 

Lessor'’s Name: Describe Leased Property: Lease will be assumed pursuant to

11 USC _§365(p)(2):
YES NO

 

 

Property No. 6 (if necessary)

 

Lessor's Name: Describe Leased Property: Lease will be assumed pursuant to

11 USC §365(p)(2):
YES NO

 

 

 

 

 

521.05 (12/1/16) Page 3 (If Needed)

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

Debtor 1

 

First Name

Debtor 2

Middle Name Last Name

 

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the:

Case number

Middle Name Last Name

District of Ore on
(State)

 

{If known)

 

Official Form 106Sum

 

LI Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

Your assets
Value of what you own

 

 

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

1a. Copy line 55, Total real estate, from SChEdUIC A/B oo. eccccc cet eereteenetseeresssseessessesseesssessessecsessesisensesesesseeseenteaenes $
1b. Copy line 62, Total personal property, from Schedule A/B ow. ceecsesereeeeesesinsecsseeaseesssssesessaestecteseenesaeees $
1c. Copy line 63, Total of all property on Schedule A/B oo... ec eteeeee reenter ee ee eee acre eset ne tieedcanesaseecsessseninrinsiasenenees $
| part 2: | Summarize Your Liabilities
Your liabilities

Amount you owe

 

 

 

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D........... $
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge Of SCHECUIG E/F oc. ciccccscsetetseesetesseeserteentees 8

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F wo... ccc eeeeeeeeeees #5

Your total liabilities $
| Part 3: | Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 Of SCHEGUIE Loo... eects ccecneeecestssessersesssesesnseressesaserssateaeesseneeeteees $
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22¢ Of SCHEQUIC Dooce ccc cee eceersteccssenseecsetaeesscsaseenscsessnsersesucnecssseesnssseeseeeeenes $

page 1 of 2

 

 
Debtor 1 Case number (if known),
First Name Middle Name Last Name

| Part 4: | Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
CL] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
L) Yes

7. What kind of debt do you have?

C) Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

g. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 3
9d. Student loans. (Copy line 6f.) $
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5
9g. Total. Add lines 9a through 9f. $
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
Fill in this information to identify your case and this filing:

 

Debtor 1 & 2a La M a |

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: me it { 3 District of Ore on
{State)
Case number | { ~ 3 y ‘To 4

 

L) Check if this is an |
amended filing
|

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

| Part 4: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
' 4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
No. Go to Part 2.

Yes. Where is the property?

What is the property? Check ali that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

, a i Ly Single-family home the amount of.any secured claims on Schedule D:
a4 5 Ma b “Ai Fi So Creditors Who Have Claims Secured by Property. -:
1.4. Duplex or multi-unit building mes
Street address, if available, or other description a ;
Condominium or cooperative Current value of the Current value of the -
LJ Manufactured or mobile home entire property? portion you own?
; ' - (©) Land $ boo Cg §
é tal nvestment property
4 f 16 & C] investment rt
an LJ Timeshare Describe the nature of your ownership
ity State ZIP Code 0 oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

Mah CJ Debtor 1 only

County U) Debtor 2 only QO . _. ;
C1 Debtor 4 and Debtor 2 only tone i" this is yommuntty property
see Instructions

 

QJ At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
C) Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

1.2. - - — Q Duplex or multi-unit building Creditors Whe ave Claims Secur ed by Proper.
Street address, if available, or other description . .
CL) Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
Q) Land $ $
CQ investment property
: Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
CI other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

(} Debtor 1 only
L) Debtor 2 only

 

 

 

County

 

CI Debtor 1 and Debtor 2 only C) Check if this is community property
CI At least one of the debtors and another (see instructions) |
Other information you wish to add about this item, such as local
property identification number:

Official Form 106A/B Schedule A/B: Property page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Re ralia Ma |

Debtor 1

Case number (if known),

 

First Name Middle Name Last Name

1.3.

 

Street address, if available, or other description

 

 

 

Q Lana § §
C} Investment property
City State. ZipCode (J Timeshare Describe the nature of your ownership
g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(J Debtor 1 only
County L) Debtor 2 only
CJ Debtor 1 and Debtor 2 only L) Check if this is community property
C) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here, .............ccccccsccnescceeaeeeet ee esseceen eee eeee sen seateataeseeeeseegeaneaeeaeaee >

ae Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
. you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

What is the property? Check all that apply.
W Single-family home

Q Duplex or multi-unit building

LY Condominium or cooperative

(J Manufactured or mobile home

 

“the amount of any secured claims on Schedule D:.

(t_ 3470y

Da nat deduct securéd claims or exemptions. Put
Creditors Who Have Claims Secured by Property, .

Current value of the Current value of the
entire property? portion you own?

 

 

 

| 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

0
C] Yes
3.1. Make:
Model:
Year:

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

( Debtor 4 only

L) Debtor 2 only

CY Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LJ Debtor 1 only

L) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

(] Gheck if this is community property (see
instructions)

Schedule A/B: Property

 

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

“Do not deduct secured claims or exemptions. Put

the amount of any'secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Mal

Do catia

Case number (if known)

 

 

 

 

 

Who has an interest in the property? Check one.

(J At least one of the debtors and another

LJ Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: CI) Debtor 4 only
LY Debtor 2 only
Year: OQ
Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: Cl Debtor 4 only
L) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

() Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

() Check if this is community property (see
instructions)

Current value of the Current value of the .

19-34 T0Y

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

i

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the .
entire property? portion youown?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

C) No
) Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

 

 

 

 

Who has an interest in the property? Check one.
L) Debtor 4 only

CJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

LL.) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

 

 

4.2, Make: Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: CI Debtor 4 only Creditors Who Have Claims Secured by Property.
C) Debtor 2 only '
Year: O Debtor 4 and Debtor 2 only Current value of the Current value of the |
. ae entire property? ortion you own?
Other information: CI At least one of the debtors and another propeny P y
U) Check if this is community property (see $. §
instructions)
_ §, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s
you have attached for Part 2. Write that number here

Official Form 106A/B

Schedule A/B: Property

 

 

 

 

page 3

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
veoors | PO Talen Mal case nimberiemm LC tt TOY

First Name Middle Name Last Name

| Part 3: Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Current value of the
portion you own?

Do not deduct secured claims
or exemptions,

 

No
C) Yes. Describe.........

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music

 

collections; electronic devices including cell phones, cameras, media players, games
a No

“(2 Yes. Desoribe..........

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
ai stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

CL} Yes. Deseribe..........

 

 

 

. 9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

No a

LJ Yes. Describe..........

 

 

 

| 10. Firearms

No

 

on Pistols, rifles, shotguns, ammunition, and related equipment

L] Yes. Describe..........

 

 

 

_ 11. Clothes
/ Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No

 

Q) Yes. Describe..........

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

4 No
Yes. Describe..........

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

CF No

 

LI Yes. Describe..........

 

 

 

44. Any other personal and household items you did not already list, including any health aids you did not list

Zrv0

 

CI) Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Were oo. eee cseeeneeseneensnceneesneasseneseenevenccusoesensenseesoserneeasessneseapenseqsedsesetueaseusnseuseasevsecsteensees

Official Form 106A/B Schedule A/B: Property
Case 19-34704-tmb7 Doci1i1_ Filed 01/15/20

 

 

 

 

 

 

page 4

 

 
Debtor 1 Ps 4a\ia Mok Case number (if known) | 1 “ 3 470 ty}

First Name Middle Name Last Name

ea Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?

Do not deduct secured claims.

or exemptions.

: 16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No
y BS i cceccncceten ees cencenteneeses een snesseese sn eeees see senye see ee ped GEEEONESEAESCLERASESOESIAESCESEEEGGECSUEAIOEDALAOOASELECEALEEAGEOS ERAT EUAELEU GORE EEGE CASH! ceccccccceccececeseeeee $

_ 17. Deposits of money

: Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
: 4; and other similar institutions. If you have multiple accounts with the same institution, list each.

faa NO

5

ce Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: $
17.2. Checking account: $
/ 17.3. Savings account: $
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
: 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
EY No
QV Yes. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
3 No Name of entity: % of ownership:
Yes. Give specific % $
information about
THEM... cece %
he $
Official Form 106A/B Schedule A/B: Property page 5

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 

 
Debtor 1 6 Len Ma ( Case number (irknown)_*

First Name Middle Name Last Name

| 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

\4 No
C] Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM... eee $
$
$,

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keagh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
| fl Yes. List each
o account separately. Type of account: Institution name:
: 404(k) or similar plan: $.
‘
: Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
Aad YES vice Institution name or individual:
, Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
At
f
CD Ves vices Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 4 Vo tale Mak Case number (known), l i ~ S Y 7 O g

First Name Middle Name Last Name

 

24. Interests in an education JRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26/U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
ene Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

, 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No
' — U Yes. Give specific
information about them... $

 

 

 

 

"26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

No

i] Yes. Give specific
information about them.... $

 

 

 

 

. 27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

ae
\_“() Yes. Give specific

information about them... $

 

 

 

 

 

" Money or property owed to you? - ee Current value ofthe

portion you own?
Do not deduct secured
claims or exemptions,

28. Tax refunds owed to you

 

Yes. Give specific information Federal:
about them, including whether
you already filed the returns State:
and the tax Years. oc. eee
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settiement, property settlement

nd No

 

 

 

 

 

L) Yes. Give specific information. ............

Alimony: $
Maintenance: $
Support: $.
Divorce settlement: $
Property settlement: $

30, Other amounts someone owes you

: Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone else

. 4 es. Give specific information...............

i §

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 19-34704-tmb7 Doci1i1_ Filed 01/15/20

 
Roz, MA [4231704

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

_ 31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

~ 4 No

C) Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32, Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
See Give specific information..............

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

 

 

 

 

: f No
Yes, Describe each claim, ........cscen

 

 

 

 

set off claims

"pe contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
0

 

L) Yes. Describe each claim. occ

 

 

 

 

 

35. Any financial assets you did not already list
g EINo

.:
*( Yes. Give specific information............ $

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here oo... cc cece cscs ce ees eeneeeeneeseeseeesranesesscarsseesesesaeeacesessesasarcsassscenecedasevesssncsssenesneseeseseeseeseanes > $

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
ive. Go to Part 6.
“CO Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims |
or exemptions.

' 38.Accounts receivable or commissions you already earned

C] No
CJ Yes. Describe......

 

 

 

 

/ 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

LI No _
C) Yes. Describe...... s

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-34704-tmb7 Doci1i1_ Filed 01/15/20

 
Debtor 1 lé&, beg, [aw | Case number (if known)

First Name Middle Name Last Name

i

| 40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

| XA No

QI Yes. Describe......,

 

41. Inventory

 

 

 

: 0
: fg Yes. Describe.......

i

 

 

42, Interests in partnerships or joint ventures
5 No
LI Yes. Describe...... Name of entity: % of ownership:
: %
%
%

 

43. Cystomer lists, mailing lists, or other compilations

8 No

: L) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Cl No

UL) Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
at No

U) Yes. Give specific

information .........

 

 

 

 

 

 

19 -34i70Y/

PrP Ff fH Of ff 4

 

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that Umber here oe eenetetseestesescevesessssseneesseacsnsnssnseecsseassucsussasessenesseseesesseseessscasseseersassesseesneseesnenenes >

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

ara own or have any legal or equitable interest in any farm- or commercial fishing-related property?

jo. Go to Part 7.
(J Yes. Go to line 47.

_ 47, Farm animals
an Livestock, poultry, farm-raised fish
J No

QO YES veces

 

 

 

 

Official Form 106A/B Schedule A/B: Property
Case 19-34704-tmb7 Doci11_ Filed 01/15/20

Current value of the
portion you own?

Do not deduct secured claims

or.exemptions,

page 9

 

 
 

Debtor 4 Zo tole Mu |

First Name Middle Name Last Name

48, Crops—either growing or harvested

ps No

Case number (f known) { ‘t ~ 54 {0 Y

 

 

L] Yes. Give specific

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
p= No
<<
$
50. Farm and fishing supplies, chemicals, and feed
“2INo
7:
$
51. Any farm- and commercial fishing-related property you did not already list
No
Cl) Yes. Give specific
information. .........+ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
/ for Part 6. Write that Mumber here oo. cee ceseeeenee sens eesnsce sence tesseseeeneatsasaeanecansuenesoeeeseeveseaventitsnestsesnesensansneenstapenses see aetse >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
pt No
* () Yes. Give specific
information.............
| 54. Add the dollar value of all of your entries from Part 7. Write that number Were .....0..... ccc esses teessesenesneesnesneensenes > $
List the Totals of Each Part of this Form
55, Part 1: Total real estate, [me 2 ooo. ceccssesscssensesssseeessonssencssecorsnesesneestssnssssunsesssussssisecsvasscesuasessiseesasaseceessusesssniessnsueessuecesaueessns > $
56, Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $
: 58. Part 4: Total financial assets, line 36 $.
' 59. Part 5: Total business-related property, line 45 $
60, Part 6: Total farm- and fishing-related property, line 52 $
. 61.Part 7: Total other property not listed, line 54 +S
: 62. Total personal property. Add lines 56 through 61, ........ cee $ Copy personal property total > +S
63. Total of all property on Schedule A/B. Add line 55 + JING 62. eee cccctecseestecseececteeesenseacseseeersesssseesrseseesesreseecnseniegas $
Official Form 106A/B Schedule A/B: Property page 10

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

 

Debtor 1 ¢ otal L&

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Oregon

Case number l q — 3 4 d e 4 (J Check if this is an

ff known) amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/49

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

LJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
UI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

Brief description of the property and line on _ Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
. Copy the value from Check only.ane box for each exemption.
Schedule A/B
Brief
description: $ Cis
Line from C3 400% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; |. ——————————-_ 8. Os
Line from CI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

 

C] No
L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
QO) No
C) Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
i
i

. fi | Ge
Debtor 1 Retake hd ( Case number (if known) / f 3 yy 1d Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own :
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description, }§=3=———————_ §. Os
Line from C1 100% of fair market vatue, up to
Schedule A/B: any applicable statutory limit
Brief
description; 93 ——————————-_ § Lis
Line from LJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from L.} 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: $ Ci¢
Line from LJ 100% of fair market value, up ta
Schedule A/B: any applicable statutory limit
Brief
descriptian: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/8:_ ——— any applicable statutory limit
Brief
description: $ Lis
Line from CL} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from UL] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Us
Line from C) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to

any applicable statutory limit

 

Schedule A/B: ~~

Brief

 

 

 

 

 

 

 

 

 

description: $ C$

Line fram 1) 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Lig

Line from CL] 100% of fair market value, up to

Schedule AB: ——— any applicable statutory limit

Brief

description: $ Cs

Line from C2 100% of fair market value, up to

Schedule A/B: 00777 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

Debtor 1 Copa ig

First Name Middle Name Last Name

 

 

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of Oregon
(State)

Case number (4 < Sy 104

(If known)

C} Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
LI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fifl in all of the information below.

 

} Part 1: | List All Secured Claims
Column A . Column B _ Column CG

2. List all Secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral. Unsecured
for each claim. ‘If. more than one creditor.has a particular claim, list the other creditors in Part 2. Do not deduct the. that supports this. ~ portion
As much as possible, list. the claims in oe order pony to the creditor’s name. value of collateral. claim Colfany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56 ClCH an
[ 2.1] Cederal Mwtonal ¥ Mora rout’ the property that secures the claim: $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
C] Contingent
2 Unliquidatea
City State ZIP Code Q Disputed
Who owes the debt? Check one, Nature of lien. Check ail that apply.
Debtor 1 only L) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
(2 bebtor 1 and Debtor 2 only CI Statutory lien (such as tax lien, mechanic's lien)
CI Atleast one of the debtors and another CI Judgment lien from a lawsuit
CJ other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_ =
| 2.2} Describe the property that secures the claim: $ $
Creditor’s Name
Number Strest
As of the date you file, the claim is: Check all that apply.
Q Contingent
Q Unliquidated
City State ZIP Code Q) Disputed
Who owes the debt? Check one. Nature of lien, Check ail that apply.
QV Debtor 1 only O An agreement you made (such as mortgage or secured
CI Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
C1) Atleast one of the debtors and another [) Judgment lien from a fawsuit
L) other (including a right to offset)
UL) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
Add the dollar value of your entries In Column A on this page. Write that number here: is
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

Case 19-34704-tmb7 Doci1_ Filed 1/15/20

 
e g
Debtor 4 Ro La | »?

First Name Middle Name

Mal

Last Name

Case number (if known). | J- 3 UY 10 Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

Additional Page um rai me ? i an ee :
wa: ‘ ; ae . mount of claim alue of collatera nsecured
After listing any entries on this page, number them beginning with 2.3, followed “Do not deduct the that supports this _ portion
by 2.4, and so forth. “value of collateral. claim any
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code O Unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 4 only LJ An agreement you made (such as mortgage or secured
CQ} Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only Ql Statutory lien (such as tax lien, mechanic's lien)
(I) Atleast one of the debtors and another O21 Judgment lien from a lawsuit
C) other {including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number.
L_| Describe the property that secures the claim: $ $. $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
oO Contingent
CJ unliquidated
City State ZIP Code QO Disputed
?
Who owes the debt? Check one. Nature of lien. Check all that apply.
CI Debtor 4 only CY An agreement you made (such as mortgage or secured
Q Debtor 2 only car loan)
{2 Debtor 1 and Debtor 2 only (J) Statutory lien (such as tax lien, mechanic’s lien)
U] Atleast one of the debtors and another ) Judgment lien from a lawsuit
O Check if this claim relates to a U1 Other (including a right to offset
community debt
Date debt was incurred Last 4 digits of accountnumber_
L_| Describe the property that secures the claim: $ $. $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code CO] unliquidated
Q] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only (J An agreement you made (such as mortgage or secured
(Debtor 2 only car loan)
C1) Debtor 1 and Debtor 2 only Cl Statutory lien (such as tax lien, mechanic's lien)
LI Atleast one of the debtors and another OQ) Judgment lien from a lawsuit
Q) other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was Incurred Last 4 digits ofaccount number
“Add the dollar value of your.entries in Column Aon.this page. Write that number here: s
If this is the last page of your form, add the dollar value totals from all pages.
Write that number heres ee tne eee AS
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page. of

 
Debtor 1

  
  

Ko zalia

First Name

Middle Name Last Name

Mal

 

 

 

 

 

 

 

 

 

 

| 7- SYR

Case number (known)

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you 1 have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, ifa collection

agency is trying to collect from you for.a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
You have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.'If you do not have additional persons to
be notified for any. debts in Part 1, go not fill. out or submit this page.

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number 6
Number Street
City State ZIP Code

| | On which line i in Part 1 did y you enter the creditor? _
Name Last 4 digits of account number.
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code

 

Official Form 106D

Part 2 of Schedule
Case 19-34

D:
O4A-t

Creditors Who Have Claims Secured b

Doc 11. Filed 01/15/20

mb7/

Property page__—ioof

 

 
Fill in this information to identify your case:

Z
Debtor 1 A Lee lees

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

District o Oregon

 

United States Bankruptcy Court for the:

Case number { a J
(If known) * 1

amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule

 

A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any

creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

| Part 1: | List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Lal No. Go to Part 2.
UI Yes.

2, List all of your priority unsecured claims. If a creditor has more than one priority Unsecured claim, list the creditor separately for.each claim. For
each Clair listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than. two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For.an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

3 ofl On =: amount amount
a (decal Vat nal [Motte yw 5° digits of account number § § §

 

jo Lf (al Check if this is an

Totalclaim. — Priority... Nonpriority

 

 

Priority Creditors Name ee are om
When was the debt incurred?

 

Number Street

 

As of the date you file, the claim is: Check all that apply.

 

Q Contingent

City State ZIP Code
Q Unliquidated

 

 

 

 

 

 

 

 

 

 

i 92
Who incurred the debt? Check one. OC disputed
OQ) debtor 1 only
OQ Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another C) Taxes and certain other debts you owe the government
Cl Check if this claim is for a community debt L) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Cl No C1 other. Specity
Q] Yes
2.2 | Last 4 digits of accountnumber Fs 6 og $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QO Unliquidated
Who incurred the debt? Check one. CI Disputed
U1 Debtor + only Type of PRIORITY unsecured claim:
C] Debtor 2 only . i.
LI Domestic support obligations
(J Debtor 1 and Debtor 2 only
OC Atieast one of the debtors and another (2 Taxes and certain other debts you owe the government
CJ Claims for death or personal injury while you were
QI) Check if this claim is for a community debt intoxicated or pers mary s
Is the claim subject to offset? C1 other. Specify
U No
_O1 Yes _
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page tof.

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
Debtor 1 @ Liat oy (rt \

First Name Middle Name ~ Cast Name

tue Your PRIORITY Unsecured Claims ~ Continuation Page

Case number (if known) | q y 3 ;

 

 

 

 

 

Total-claim Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.
. : amount. amount ==
Last4 digits ofaccountnumber_ ss  t‘iéiS $ §
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code CQ Untiquidated
Ol Disputed
Who incurred the debt? Check one.
C) Debtor 4 only Type of PRIORITY unsecured claim:
LU) Debtor 2 only (2 Domestic support obligations
CY Debtor 1 and Debtor 2 only :
QU) Taxes and certain other debts you owe the government
CJ At least one of the debtors and another . a F
(claims for death or personal injury while you were
UO) Cheek if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
(No
UI Yes
Last4 digits ofaccountnumber_ tsi, $ §
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City Stale ZIP Cade Q) Unliquidatea
(J Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only QC) Domestic support obligations
C) Debtor 1 and Debtor 2 only .
U] Taxes and certain other debts you owe the government
LI Atleast one of the debtors and another : _ .
CQ) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
LJ other. Specify
Is the claim subject to offset?
CJ No
L) Yes
' Last 4 digits ofaccount number SS § $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Cily State ZIP Code Q) unliquidated
(J Disputed
Who incurred the debt? Check one.
C) Debtor 1 only Type of PRIORITY unsecured claim:
U Debtor 2 only L) Domestic support obligations
U Debtor 4 and Debtor 2 only .
(2 Taxes and certain other debts you owe the government
C) Atleast one of the debtors and another : we ,
CD claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated = —
QI Other. Specify
Is the claim subject to offset?
QO) No
Cl yes ,
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
Lal

Last Name

Debtor 1 <o7 bo

First Name Middle Name

| Part 2: | List AH of Your NONPRIORITY Unsecured Claims

Yes

claims fill out the Continuation Page of Part 2.

 

3. Do any creditors have nonpriority unsecured claims against you?
LC) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

(%~8 Yor

Case number (if known),

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
ft | Last 4 digits of accountnumber_
Nonpriority Creditors Name $
When was the debt incurred?
Number Street
City State ZIP Code As of the date you file, the claim is: Check all that apply.
C) Contingent
Who incurred the debt? Check one. C) unliquidated
Q) Debtor 1 only a Disputed
O) Debtor 2 only
(J Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another QO Student loans
O Check if this claim is fora community debt O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
LJ No L] other, Specify
QO) Yes
4.2 | Last 4 digits of account number $
Nonpriority Creditors Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code oO Contingent
Who incurred the debt? Check one. C1 Unliquidated
Q) Debtor 1 only O Disputed
1) Debtor 2 only Type of NONPRIORITY d clai
C) Debtor 1 and Debtor 2 only ypeo unsecured claim:
(I Atleast one of the debtors and another LJ Student loans
sean G . U1 Obligations arising out of a separation agreement or divorce
QO) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? 5 Debts to pension or profit-sharing plans, and other similar debts
Ono Other. Specify
O Yes
3
i Last 4 digits of account number |
Nonpriority Creditors Name . §,
When was the debt incurred?
Number Street
Gly Sie TIP Code As of the date you file, the claim is: Check all that apply.
() Contingent
Who incurred the debt? Check one. Q nh et 4
nliquidate
CY Debtor 4 only QO Disputed
C) Debtor 2 only
U1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(CY Atleast one of the debtors and another
C) Student loans
C) Check if this claim is for a community debt CJ Obligations arising out of a separation agreement or divorce
. : that did not rt iority clai
Is the claim subject to offset? g aryou a ne repo as prioniy claims —,
O No Debts to pension or profit-sharing plans, and other similar debts
QO) other Specify
C) Yes ,
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 4 Us Telia, Mok

First Name Middle Name Last Name

(%-S$4 744

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-34704-tmb/ Doci11_ Filed 01/15/20

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
| Last 4 digits of account number = 3
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
ver mee As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 contingent
Q) Unliquidated
Who incurred the debt? Check one. OQ Disputed
UC) Debtor 4 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Student loans
At least one of the debtors and another o Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is fora community debt you did not report as priority claims a
LI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) Other. Specify
CI No
UO Yes
| Last 4 digits of accountnumber $
Nonpriority Creditors Name
When was the debt incurred?
Numbi Street
umber ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code contingent
) Unliquidated
Who incurred the debt? Check one. C] disputed
UO Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only LJ Student loans
Atleast one of the debtors and another L) Obligations arising out of a separation agreement or divorce that
UO Check if this claim is for a community debt you did not report as priority claims i
CD Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) Other. Specify
Cl No
L) Yes
|_| ' s
Last4 digits ofaccountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
unper ee As of the date you file, the claim is: Check all that apply.
City State 2Z1P Code Contingent
CJ Unliquidated
Who incurred the debt? Check one. 1 disputed
C) Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CQ) Student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims -
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) Other. Specify
Cl No
Cl Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

 

 
 

Debtor 4 ) » ly : ( (es

First Name

Middle Name

Me |

Last Name

| ~
Case number (ifknown) 14 > Y ZO 4

ee List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street Ll Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits ofaccountnumber_
ly, _ ___ State _ ZIP Code _ coo een waver ti nan en nanngn enn
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number.
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
_Siy __ Slate _ZIP Code sc soutun inva inna saunas Corunna
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street C] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street U] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City | State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street UO Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City State ZIP Cade
i On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): (] Part 1: Creditors with Priority Unsecured Claims
Number Street . . tat
QO) Part 2: Creditors with Nonpriority Unsecured
Claims
oily State FIP Gode Last 4 digits of accountnumber_
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
Debtor 1 RO tial a, Me i

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 4

Total claims
from Part 2

 

Official Form 106E/F

|

First Name Middle Name Last Name

6a.

6b.

6c.

6d.

6e.

6f.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

Gf.

6g.

Sh.

Gi.

6j.

Case number (if known)

Total claim

RS
t
a
L
md
S
HO

 

 

 

 

Total claim

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

page__of__

 

 
 

Debtor

Debtor 2

Fill in this information to identify your case:

Lesa

First Name

 

Middle Name Last Name

 

(Spouse if filing) First Name

United States Bankruptcy Court for the: District of Oregon

Case number

(If Known)

Middle Name Last Name

(State)

[ wi £ 3u f22 f C] Check if this is an

amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
L) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CI) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease

2.1

State what the contract or lease is for

 

Name

 

Number

Street

 

22

City

 

State ZIP Code

 

 

Name

 

Number

Street

 

hone lly
2.3,

_State ‘ZIP Code

 

Name

 

Number

Street

 

24

BY cae

State ZIP Code

 

Name

 

Number

Street

 

City,
2.5.

_State _. ZIP Code _ —

 

Name

 

Number

Street

 

 

City

Official Form 106G

State ZIP Code

Schedule G: Executory Contracts and Unexpired Leases page 1 of____

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
   

Debtor 1 Co talea, port Case number (if known), f Te
First Name Middle Name Last Name oo ze

a Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract.or lease is for

 

Name

 

Number Street

 

City

Name

State

ZIP Code

 

 

Number Street

 

City

State

ZIP Code

 

 

Name

 

Number Street

 

City

State

 

ZIP Code

 

 

Name

 

Number Street

 

City

State

ZIP Cade

 

 

 

Name

 

Number Street

 

City

State

ZIP Code

 

 

Name

 

Number Street

 

State

ZIP Code

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

page of

 
Fill in this information to identify your case:

Debtor 1 6 O4 alas Ae

First Name ~~ Middle Name

Last Name

 

Debtor 2

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number
(If known)

IVS 4704

Last Name

District of Oregon

(State)

LJ Check if this is an

 

Official Form 106H

Schedule H: Your Codebtors

amended filing

42/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

prtno
C) Yes

1. by you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
LI No. Go to line 3.
L) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
LI No

CJ) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

aa]

 

Official Form 106H

 

City

State

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

ZIP Code

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

I Schedule D, line

 

 

 

 

 

 

 

 

 

Name
(2 Schedule E/F, line
Number Street LU Schedule G, line
OY eee ___ State cI CONG a. ee
C) Schedule D, line
Name —
Cl] Schedule E/F, line
Number Street {J Schedule G, line
Se _ State no 2ipCode cerca da ena etnies
C) Schedule D, line
Name en
QO) Schedule EF, line
Number Street (2 Schedule G, line
vy... ~ Slate Zip Code ae _

 

Schedule H: Your Codebtors

 

 

page 1of____

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 Do volte

First Name Middle Name

Mes

Last Name

P| Additional Page to List More Codebtors

Case number (if known)

@-59 464

 

Colurnn 1: Your codebtor.

  

S|

 

 

 

 

 

 

 

 

 

Column 2:-The creditor to whom you owe the debt

Check all schedules that apply:

LJ} Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Q) Schedule E/F, line
Number Street CQ) ScheduleG, line
City AN POON ee eee
3.
5 OU Schedule D, line
ame
Cl Schedule E/F, line
Number Strest (I Schedule G, line
City _ _ State ZIP Code
3
QO) Schedule D, line
Name -eo
L} Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code
3.
UJ Schedule D, line
Name —-_
() Schedule E/F, line
Number Street C) Schedule G, line
City State _.._ ZIP Code
b._
5 (J Schedule D, line
ame
Schedule E/F, line
Number Streat C) Schedule G, line
City. _ _ __. State _ en ZIP Code a -
B...
C) Schedule D, line
Name ——
() Schedule E/F, line
Number Street C) Schedule G, line
RY ean AE i
B._
(J Schedule D, line
Name ——_
C] Schedule E/F, line
Number Street () Schedule G, line
po City _ State ZIP Code
b,
QO) Schedule D, line
Name
QI Schedule EF, line
Number Strest QO) Schedule G, line
City State ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page_oof_

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

First Name Middle Name Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Ore on

(State)
Check if this is:

LJ An amended filing

L} A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WNT DDT YY
Schedule I: Your Income 12115
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for |
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: Describe Employment

1. Fill in your employment

Case number (4 “3 hy 1 oO “

(If known)

 

 

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status CL) Employed Q) Employed
employers. k ot employed CY Not employed
Include part-time, seasonal, or
self-employed work.
Occupation
Occupation may include student P
or homemaker, if it applies.
Employer's name
Employer’s address
Number Street Number = Street
City State ZIP Code City State ZIP Code

How long employed there?

| Part 2: | Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor.1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $
3. Estimate and list monthly overtime pay. 3. +S + $
4. Calculate gross income. Add line 2 + line 3. 4. $. $.
Official Form 106! Schedule I: Your Income page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
ceter, LO2OLAA hod

First Name Middle Name Last Name

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
Se. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

Copy line 4 here... eect tte cseeseceeensseeeeessesevecceesseseaseedeneesesseeeccsencass

 

™

Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List ali other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

regularly receive

settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

Nutrition Assistance Program) or housing subsidies.
Specify:

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.

Include alimony, spousal support, child support, maintenance, divorce

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Sh.

oO

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

friends or relatives.

Case number (if known),

 

8c, Family support payments that you, a non-filing spouse, or a dependent

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental

(4-S{1IOY

For Debtor.2 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you fist in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

 

Specify:

C2 No.

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

“For Debtor 1
: non-filing spouse

$ $
ba. § $
5b. § $
5c. $ $
5d. §. $
5e. =§ $
5f. $ $
5g. § $
5h. +g + $
6. § $
7. $ $.
Ba. $ $
8. § $
8c. $ $
8d. §$ $
Be.  § $
sf 6 § $
8g. § $
8h. +$ +§
9. | $ $

10] § Fl § 8

11.4 $

12. 4

Combined

13.Do you expect an increase or decrease within the year after you file this form?

monthly income

 

C) Yes. Explain:

 

 

 

Official Form 1061 Schedule I: Your Income

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

page 2

 

 
Fill in this information to identify your case:

cel (0) fv Lo“ Check if this is:

 

 

 

 

Debtor 1 ib
First Name Middle Name Last Name
Debtor 2 ii
(Spouse, if filing) First Name Middle Name Last Name Q An amended filing
LI A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of Oregon expenses as of the following date:

(State) .
casenumber __ | 1 SBEPOL WMT DDT YW
(If known) * i

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

[part 4: | Describe Your Household

1. IsAuls a joint case?

PET No. Go to line 2.
(J Yes. Does Debtor 2 live ina separate household?

CO) No
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? 0 :
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CJ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... cesses O
Do not state the dependents’ : O No
names. : Yes
(J No
O Yes
CO) No
CL) Yes
QO) No
CI Yes
CI No
C) ves
3. Do your expenses include Tino

expenses of people other than Q
yourself and your dependents?! Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule /: Your income (Official Form 1061.) Your expenses

4, The rental or home ownership expenses for your residence. include first mortgage payments and
any rent for the ground or lot. 4. $
If not included in line 4:
4a. Real estate taxes 4a.
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. §

Official Form 106J Schedule J: Your Expenses page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 R6 Zz alg Mek

12,

13.

14,

16.

16.

19.

20.

First Name Middle Name Last Name

 

 

 

 

 

 

Case 19-34704-tmb7 Doc 11

Case number (if known),

Filed 01/15/20

[A~ $4704

Your expenses

$

Pe PF PF fF Ff Ff fT

A Ch fF fF A

Pm Ff Ff 4

Pm PH fH Ff fF

. Additional mortgage payments for your residence, such as home equity loans 5.

. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c,
6d. Other. Specify: 6d.

. Food and housekeeping supplies 7.

. Childcare and children’s education costs 8.

. Clothing, laundry, and dry cleaning 9.
Personal care products and services 40.
Medical and dental expenses 11.
Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12.
Entertainment, clubs, recreation, newspapers, magazines, and books 413.
Charitable contributions and religious donations 14.
Insurance,

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.
15b, Health insurance 15b.
15c, Vehicle insurance 15c,
165d. Other insurance. Specify: 15d.
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
Installment or lease payments:

17a. Car payments for Vehicle 1 17a.
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d, Other. Specify: 17d,
Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106l). 18,
Other payments you make to support others who do not live with you.

Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your Income.

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.

Official Form 106J Schedule J: Your Expenses

page 2

 
fo salea Ae Case number (if known), | t — OYTO Yy

First Name Middie Name Last Name

Debtor 1

21. Other. Specify: 21. +$

 

22, Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a, $
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $

 

 

 

23. Calculate your monthly net income.

 

 

 

 

 

 

 

23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. $

23b. Copy your monthly expenses from line 22c above. 23b.  ¢
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. $
24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your

mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Cl Yes. — Explain here:

i

Official Form 106J Schedule J: Your Expenses page 3

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

 

Debtor 1 KO Lal M, ah Check if this is:

 

 

 

First Name Middle Name ‘Last Name
Debtor 2 ays
(Spouse, if filing) FirstName Middle Name Last Name CJ An amended filing
; a Oreaon LIA supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Se) expenses as of the following date:
q— B47, a
Case number { to 5 l Du MM / DD/ YYYY

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 1245

Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. /f Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

| part 4: | Describe Your Household

1. Do you and Debtor 1 maintain separate households?

a No. Do not complete this form.
C

 

 

 

 

 

 

 

 

 

 

 

Yes
2. Do you have dependents? CJ No
Dependent’s relationship to Dependent’s © Does dependent live
Do not list Debtor 1 but list all L} Yes. Fill out this information for Debtor 2: age _ with you?
other dependents of Debtor 2 each dependent... eee :
regardless of whether listed as a _ OI No
dependent of Debtor 1 on | 2 ves
Schedule J. / Q
N
Do not state the dependents’ oO °
names. Yes
LI No
C) Yes
OI No
C] Yes
L) No
C) Yes
3. Do your expenses include CO No

expenses of people other than QO
yourself, your dependents, and Yes
____Debtor 1? _ .

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. [nclude first mortgage payments and _.
any rent for the ground or lot. 4. $
If not included in line 4:
4a. Real estate taxes 4a, §.
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses Ac. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 AL a ( KW Mal

10.
41.

12.

16.

17.

19.

20.

irst Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106)).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c, Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J-2

Case number (if known). l G— § LY @ Oo Y

 

6a.
6b.
6c,

6d.

10.

11.

12.
13.

14,

15a,

15b.

15d.

16.

17a.

17b.

17c.

17d.

18.

19,

20a.
20b.
20c.
20d,

20e,

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

Your expenses

$

i PF fF fF Ff Ff Tf

GH (8 {2 £4 tf

Pm FH HF fF

oO FHF FH A

Schedule J-2: Expenses for Separate Household of Debtor 2

page 2

 
Debtor 1 Kote ba M al Case number (if known), | Gm S Y 7O 4

First Name Middle Name LastName ~

21. Other. Specify: 21. +$

 

22. Your monthly expenses. Add lines 5 through 21.
The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the
total expenses for Debtor 1 and Debtor 2. 22. $

 

 

 

23, Line not used on this form.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

 

No. seve aca et we pn me Lanne tae Ent eet in netaniet i Aba an aE CARLIE AEEOU ERLE tt eh i i ke hg ny
Cl Yes. | Explain here:
Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 3

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

Debtor 4 OT ANF oe [ge

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

@: District of Oregon
(State)
U6 4

 

United States Bankruptcy Court “3

or
Case number | G ‘
{If known)

() Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12118

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C, §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No

: . LI Yes. Name of person. . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
: Signature (Official Form 119).

Under penalty of perjury, I declare that 1 have read the summary and schedules filed with this declaration and
that they are true and correct.

 
  
   
 

‘Rogue

  

MeL x

 

 

 

 

 

 

Signature of Debtor1 § C Signature of Debtor 2
£
Date [ | { tL) Date
MM DDT YYYY MM/ DD / YYYY
| —
Official Form 106Dec Declaration About an Individual Debtor’s Schedules

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Fill in this information to identify your case:

Debtor 1 fo FA, “e

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Oregon

Case number | of - 3} 4 1) 4

(if known)

CI Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 049
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| part 4: Give Details About Your Marital Status and Where You Lived Before

 

: 4, What is your current marital status?

“Married
LI Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No
~ © (2 Yes. List all of the places you lived in the last 3 years. Do not include where you five now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtori Debtor 2: Dates Debtor 2
lived there lived there
CQ] Same as Debtor 1 LJ Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
L} same as Debtor 4 CL] Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

| 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
; states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

L) No
L} Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
First Name Middle Name Last Name

A -
Debtor 1 a Zel ec, : Case number (if known), 18 “ 3U7 OY

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

44 No

“(1 Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply, (before deductions and
exclusions) exclusions)

From January 1 of current year until Q piaaes. commissions, $ Q ages, commissions, $ ,
the date you filed for bankruptcy: HUSES, iP OO muses, UP |

QO Operating a business Q Operating a business |
For last calendar year: CU) Wages, commissions, QO Wages, commissions,

bonuses, tips $ bonuses, tips $

(January 1 to December 31, —___) L) Operating a business L] Operating a business

Q Wages, commissions, CQ] Wages, commissions,

For the calendar year before that:

bonuses, tips bonuses, tips

(January 1 to December 31, ) (1 operating a business

C) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that yau listed in line 4.

a
“ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year: $
(January 1 to December 31, )
YYYY
For the calendar year before that:
(January 1 to December 31, )
YYYY
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 bo CG Lie Mal Case number (i known), 14 ~ 3 Y7O 4

First Name Middle Name Last Name

 

Cr List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
SO No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
/ “incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

QI No. Go to line 7.

C) Yes. List below each creditor ta whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject ta adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

CJ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LI No. Go to line 7.

CL) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Alsa, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ CI mortgage
Creditors Name
CY car

 

Number Street CI credit card

CI] Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code CJ other
§ § Ql Mortgage
Creditor’s Name
CI car

CL) credit card

 

Number Street
(2 Loan repayment

 

C) Suppliers or vendors

 

 

 

City State ZIP Code CO other
§ § Q Mortgage
I Creditors Name
| Q) car

CY credit card

 

Number Street
CY Loan repayment

 

| Suppliers or vendors
CI other

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 Roze ( us

First Name

Middle Name

Mal

Last Name

Case number (7 known),

19-3470 Y

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

Oo

“C) Yes. List all payments to an insider.

 

 

 

 

 

Insider's Name

 

Number Street

 

 

 

City

an Insider?

Q

State ZIP Code

Include payments on debts guaranteed or cosigned by an insider.

*“L Yes. List all payments that benefited an insider.

 

Insider's Name

Dates of Total amount Amount you still
payment paid owe
$ $
Insiders Name
Number Street
City State ZIP Code
$ $

 

 

Number Street

 

 

City

Dates of Total amount Amount you still
payment paid owe
$ $
State ZIP Cade
$. $

 

 

Insider's Name

 

Number Street

 

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Reason for this payment

8, Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

Reason for this payment

_ Include creditor's name ..:

page 4

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 

 
Debtor 1 0 Oofu fe

Case number (if known) [4 ~ SY lO ly

 

First Name

Identify Legal Actions, Repossessions, and Foreclosures

_ 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection sults, paternity actions, support or custody modifications,

and contract disputes.

CJ No

C] Yes. Fill in the details.

Case title

Nature of the case

 

Case number

Case title

 

Case number

 

 

Court or agency

Status of the case

 

 

 

 

 

 

Court Name O Pending
C) on appeal

Number Street LY concluded

City ZIP Cade

Court Name C] Pending
Q) On appeal

Number Street L) concluded

City ZIP Cade

 

> 40. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

— OINo. Gotoline 11.

CL) Yes. Fill in the information below.

 

Creditor's Name

 

: Number Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number Street

 

 

City

Official Form 107

Describe the property

Explain what happened

C) Property was repossessed.
QO Property was foreclosed.
LJ Property was garnished,

CL) Property was attached, seized, or levied.

Describe the property

Explain what happened

Property was repossessed.
Property was foreclased.
Property was garnished.

OOood

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

Property was attached, seized, or levied.

- Date Value of the property
$
- Date Value of the property
$
page 5

 
Debtor 1 Ke Z. a ln M Gl Case number (if known), { G-3 Y I o Y

rst Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
: agcounts or refuse to make a payment because you owed a debt?

,
‘" (0 Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
. was taken

Creditor's Name 2
|
|

Number Street §
|
t
t

City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

CJ No
C Yes

Ea List Certain Gifts and Contributions

: 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person : the gifts

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Gifts with a total value of more than $600 Describe the gifts : Dates you gave Value
per person . . the gifts

 

Person to Wham You Gave the Gift

 

 

Number Street

 

City State ZIP Code

 

 

Persan’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 Ro Zoli “~ Mal Case number (if known) H 4 -SYy 70 4

First Name Middle Name Last Name

- 14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

) No

L) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed ‘

 

 

Charity’s Name

 

 

Number Street

 

|
I
City State ZIP Cade

List Certain Losses

 

 

. 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Oo
Bye Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
“how the loss occurred : se oe loss lost
i Include the amount that insurance has paid. List pending insurance
: claims on line 33 of Schedule A/B: Property,”
§

yr Hl
|
| |
| |
|
: fescue ty nt ace - - coon eens een eres een nee

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
aK
VOve
-” C) Yes. Fill in the details.
Description and value of any property transferred Date payment or . “Amount of payment
° : transfer was :
Person Who Was Paid cee tet ee oy made
Number Street $
| $
City Site ZipCode |
|
Email or website address |
|
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
Debtor 1 Ro La ea Me / Case number (if known), ! f- S410 4

First Name Middie Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made | payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, If Not You
17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
CL) Yes. Fill in the details.
Description and value of any property transferred Date payment or. Amount of payment
transfer was

made

 

Person Who Was Paid i ainan

i i

 

 

Number Street

 

 

}
:

City State ZIP Code

i
i
'
i

 

 

. 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Dginot include gifts and transfers that you have already listed on this statement.

‘ No
LI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange ‘was made
Person Who Received Transfer
\ Number Street
City State ZIP Code
Person’s relationship to you
: Person Who Received Transfer
/
i Number Street
City State ZIP Cade — ee ee oases neice Sse nu enna
i Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
sours OSLALL4 Myl casannveriimen 127 SY TOY

Fist Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

NZ No
(70 Yes. Fill in the details.

: Description and vaiue of the property transferred Date transfer
was made

eet neem ine ie ean wn ee SUN ce che aa Pana nO 2 a - 1

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

oe houses, pension funds, cooperatives, associations, and other financial institutions.

No
QO) Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX= | Checking $
QO Savings

 

Number Street
Q Money market

 

Q Brokerage
City State ZIP Gode QD) other

 

XXXX—___ CY checking _ $

QO Savings

 

Name of Financial Institution

 

Number Street L) Money market

| Brokerage
CD other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

‘a
Yes. Fill in the details.

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents i Do you still

. : : <,have it?
i
| No

Name of Financial Institution Namo } Yes
|

Number Street Number Street i
|
|

City State ZIP Code |
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
- ' ee
Debtor 1 D pal 4, Ma Case number (if known), } 4 SY fe Y

First Name Middle Name Last Name

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
fe)
Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents | Do you still
we ~ have it?
CI No
Name of Storage Facility Name oO Yes

 

 

CityState ZIP Code

 

1
|
Number Street Number Street i i
i
|
|

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
o
4 * . .
C) Yes. Fill in the details.
Where is the property? Descrihe the property : Value

 

 

 

Owner's Name | $

 

Number Street
Number Street

 

 

 

 

City State ZIP Gade

 

City State ZIP Code

Ea Give Detalls About Environmental Information
1

For the purpose of Part 10, the following definitions apply:

: Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
: hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

 

: Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
: 2astial any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

i
I No
(2) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, ifyou know it . : Date of notice
| i
| |
i
Name of site Governmental unit |
|
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 
f

Debtor 1 Roralea. Ma Case number (ifknown), / = SY YY

First Name Middle Name Last Name

| 25, Have you notified any governmental unit of any release of hazardous material?
ON

CQ) Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it : Date of netice
Name of site Governmental unit |
|
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code
26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.
No

““T) Yes. Fill in the details.
Status of the

 

 

 

Court or agency Nature of the case case
Casetitle_
Court Name : O Pending
CI on appeal
: | C conctuded

Number Street

 

Case number City State ZIP Code

Cte Give Details About Your Business or Connections to Any Business

_ 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
L] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
CL) An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

ta No- None of the above applies. Go to Part 12.
es. Check ali that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

Number Street seecice iin senescent eat sn ena nspae tment went nak
Name of accountant or bookkeeper Dates business existed

 

From _ ss To

 

City . State ZIP Code fe : on .
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

EIN: 7

 

Name of accountant or bookkeeper. Dates business existed -

Number Street

 

From To

 

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 

 
Debtor 1 Case number (i known)
First Name Middle Name Last Name

 

Employer Identification number

Describe the nature of the business
Do not include Social Security number or ITIN.

 

Business Name

Name of accountant or bookkeeper Dates business existed

i

 

Number Street

 

| From To

 

City State ZIP Code

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

LI No
L) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C, §§ 152, 1341, 1519, and 3571.

x Spcal ia Mat x

Signatufe of Debtor 4 / Signature of Debtor 2

?
;

/
Date { - & ~ LD , Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

oo
el No
QO) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

-€OLNo
CL) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Farm 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

Case 19-34704-tmb7 Doc11_ Filed 01/15/20

 

 
